12.	The request for consideration has been considered but does NOT place the application in condition for allowance because:
	Applicant first argues that the Office “strictly misconstrues claim 33” and that “the word ‘sulfur’ in claim 32 was a typographical error, and should have been ‘selenium’” (Applicant Arguments, Page 12).  However, even “[a]ssuming… the typographical error of claim 32 is not clear and correctable”, Applicant argues that “the rational conclusion is that claim 32 includes a mixture of isoselenazols and isothazols, since the azol of claim 28 comprises an isoselenazol and the azol of claim 32 further comprises an isothiazol” (Applicant Arguments, Pages 12-13, emphasis added). 
	Yet, claim 32 does not include the term “further” in defining the azol of claim 28.  Rather, claims 28 and 32 recite “an azol comprising an isoselenazol” (claim 28) “wherein the azol comprises a compound according to Formula I” (claim 32) which is limited to compounds having the following basic core
    PNG
    media_image1.png
    117
    112
    media_image1.png
    Greyscale
.
	Applicant next argues that the Office “inexplicably fails to apply a corresponding analysis to claim 33 to require an interpretation of the word ‘sulfur’ in claim 32 to mean selenium” (Applicant Arguments, Page 13).  
The argument is not found persuasive.  Claim 28 recites “an azol comprising an isoselenazol” wherein there is nothing in claim 28 to define the structure of the claimed azol comprising an isoselenazol.  Claim 32, on the other hand, does define the structure of “the” azol of claim 28.  Claim 33 depends from claim 32 and provides a structure which is not within the claim 32 for the compound of Formula I, since X in Formula I of claim 32 is limited to sulfur.
Applicant further argues the “[c]laim 28 is correct and not indefinite, and claim 32 has a typographical error” (Applicant Arguments, Page 13).  The argument is not found persuasive.  Claim 28 contains a term that is defined by claim 32.  It would not be proper for the Office to assume that claim limitations which define terms are typographical errors, even when those limitations use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings.
Applicant next states that the Office “refuses to permit applicant to correct” the typographical error (Applicant Arguments, Page 13).
The argument is not found persuasive.  Applicant may introduce amendments by timely filing a Request for Continued Examination (RCE) in compliance with 37 C.F.R 1.114.
Applicant next traverses the rejection of claims under 35 U.S.C. 103(a), arguing that “Bolton… does not teach or suggest isoselenazol compounds” (Applicant Arguments, Page 17).
The argument is not found persuasive.  Bolton et al teach “isothiazoles… [are] useful as anti-retroviral agents” (Abstract), in particular for the treatment of “retroviruses, including… HIV” (Page 1, Lines 11-14) wherein said isothiazole is ebsulfur (Page 55, Example 39) – which entails an isoselenazol compound as claimed by Applicant.
Applicant then notes that “[t]he claims make clear that the glutathione is immediately release, and the isoselenazol has a delayed release.  This separation prevents chemical interaction of the soluble species prior to administration.  Note that glutathione has a free sulhydryl group that is readily oxidized” (Applicant Arguments, Page 17).  As further argued by Applicant, “Bolton mentions absorption delaying agents, but does not actually teach their use.  If one 
Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).  In the instant case, the rationale as to why one would wish to delay absorption is detailed in Paragraphs 39-41 of the Final Office Action mailed on 11/08/2021, based further on Conner et al.
Applicant however argues that “Connor does not relate to azols, and is not even a heterocycle, and therefor is not relevant to the claims as a rationale for delayed release” (Applicant Arguments, Page 18).
The argument is not found persuasive.  Applicant is reminded that the scope of analogous art is to be considered broadly.  See Wyers v. Master Lock Co., No. 2009-1412, 2010 WL 2901839 (Fed. Cir. July 22, 2010).  Analogous art is not limited to references in the field of endeavor of the invention, but also includes references that would have been recognized by those of ordinary skill in the art as useful for the desired purpose.  See Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337 (Fed. Cir. 2008).  Considering that Demopoulos et al and Bolton et al are each drawn to compositions useful in the treatment of HIV, wherein the azol compounds of Bolton et al can be “compounded for convenient and effective administration in effective amounts with a suitable pharmaceutically acceptable carrier” (Page 70, Lines 1-4) wherein “[a]s used herein, ‘pharmaceutically acceptable carrier’ includes… absorption delaying agents” Connor et al demonstrate that delivery of anti-retroviral drug to the proximal or distal small bowel provided higher Cmax compared to an immediate release formulation (Page 609, Table II).
Applicant, however, argues that “none of Demopoulos, Bolton, and Clemmensen teach a two-phase solution to the problem of chemical interaction.  Demopoulos teaches rapid absorption.  Bolton does not teach or suggest delayed absorption… and rather specifically teaches prolonged absorption” and “[t]herefore, claim 28 is believed distinguished” (Applicant Arguments, Page 19).
At the outset, Clemmensen et al is not cited in the rejection of claim 28, but is applied to the rejection of claim 38.  Rather, claim 28 is rejected based further on Connor et al, which Applicant does not address.
As to claim 48, Applicant argues that, in the instant case, “the problem to be solved involves chemical interaction of the active compounds, where one of the active components (glutathione) requires immediate release in the stomach.  Connors, Bolton, and Clemmensen do not in any way address that problem” (Applicant Arguments, Page 22).
Yet Demopoulos et al teach rapid absorption of glutathione.  As such, Applicant’s argument cannot be found persuasive.
Applicant next reiterates the argument that “Applicant disclosed and claimed isoselanazol” (Applicant Arguments, Page 22), which has already been addressed in the previous and instant response to Applicant.
Applicant then argues that “[n]either glutathione, nor ebsulfur, nor ebselen, have been proved as therapies for HIV” and, “[t]herefore, MPEP 2144.06 and In re Kerkoven provide no basis for actually combining the various compounds” (Applicant Arguments, Pages 22-23).
In re O'Farrell, 853 F.2d 894 (Fed. Cir. 1988).
Applicant repeats several arguments – “none of the references, alone or in combination, teaches or suggests an ‘azol [comprising an isoselanzol]…”; “[n]one of the cited art discloses any analogous design having two chemically separated phases, with separate release profiles”, etc (Applicant Arguments, Page 23) – which have been addressed in the previous and the instant response to Applicant and are not again reiterated.
Applicant then argues that the Office has not established a reasonable expectation of success in the rejection of claims under 35 U.S.C. 103(a).  Applicant is directed to Paragraphs 35-44 in the Final Office Action mailed on 11/08/2021.
For all the foregoing reasons, Applicant’s arguments are not found persuasive.

/CRAIG D RICCI/
Primary Examiner, Art Unit 1611